Citation Nr: 0824209	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1955 
and August 1955 to October 1957.

This matter comes before the Board of Veterans'Appeals 
(Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a November 2007 hearing in Washington, DC; a 
transcript is of record.


FINDINGS OF FACT

There is no competent evidence that the veteran has a current 
diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2003 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2004 rating decision 
and December 2004 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).




In order for service connection to be awarded for post-
traumatic stress disorder, three elements must be present: 
(1) a current medical diagnosis of PTSD; (2) medical evidence 
of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Board recognizes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis of the 
claimed PTSD, that holding is inapplicable.

III.  Factual Background and Analysis

The veteran's claimed stressor events, involving his work in 
military surgical operating rooms treating wounded personnel, 
do not implicate combat service, and therefore must be 
independently verified.  His service separation document, DD 
Form 214, shows that his most significant duty assignment was 
the 5th General Hospital.  The veteran's service records were 
reportedly lost in a 1973 fire at the National Personnel 
Records Center.  In the absence of the presumed destroyed 
service medical records, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule in our decision, is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, 
the Board will consider the veteran's DD Form 214 sufficient 
as an independent corroboration or verification of his 
stressor(s).

In April 2004 the veteran underwent a VA examination at which 
he said he had frequent nightmares about the operating rooms 
in which he worked as a surgical technician in Germany during 
the Korean War, treating battlefield casualties.  Dr. S, the 
VA examiner, noted a diagnosis of PTSD, mild, related to the 
in-service experiences which the veteran described.  Dr. S 
noted that the veteran did not have any past abnormal 
psychological history, and had worked for the Postal Service 
for 34 years until his retirement in 1990.  

At a July 2004 VA counseling session the veteran discussed 
having nightmares, poor sleep, irritability, and anger in 
relation to his job as a surgical technician while on active 
duty.  He testified that he had been stationed in Texas and 
Germany, and that as part of his job he would set up the 
operating room and assist with the instruments used during 
surgery.  He further testified that he was present when 
several patients died during surgery.   

In July 2004 M.P.N., M..D., wrote that the veteran was 
followed in his clinic at VA.  Dr. N continued that the 
veteran suffered from symptoms of PTSD exemplified by sleep 
disorder, mood irritability, and anger control problems.  Dr. 
N opined that, based upon the nature of the veteran's 
military duty and current symptoms, it is possible that the 
veteran suffers from a military related PTSD disorder.

In April 2008, J.P., M.D., a physician with the Veterans 
Health Administration who is board-certified in 
Neuropsychiatry Medicine, reviewed the veteran's records at 
the request of the Board.  Dr. P opined that the veteran's 
in-service work in a military operating room, where he saw 
patients die, qualifies as a potential PTSD stressor per the 
Diagnostic and Statistical Manual for Mental Disorders (DSM).  
However, Dr. P continued that he found no conclusive evidence 
of PTSD: "[The veteran] has no evidence of persistent 
avoidance symptoms related to the traumatic event, i.e., 
efforts to avoid thoughts, feelings or conversations 
associated with the trauma; inability to recall an important 
aspect of trauma; markedly diminished interest of 
participation in significant activities, or feeling of 
detachment or estrangement from others or sense of 
foreshortened future in different areas of his life.  This is 
an important symptom cluster affecting [the] veteran's 
functioning to establish [a] PTSD diagnosis."  In addition, 
Dr. P noted that there is no evidence of clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning related to trauma.

Although there was a reported diagnosis of mild PTSD at the 
July 2004 VA examination, the Board finds that the 
preponderance of the evidence is against the veteran's having 
a diagnosis of PTSD.  That VA examiner assigned a Global 
Assessment Functioning score of 65 which is indicative of an 
individual with some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but who is generally functioning pretty 
well with some meaningful interpersonal relationships.  See 
DSM, Fourth Edition (DSM-IV).  Dr. N, who treated the 
veteran, wrote in July 2004 only that it was possible that 
the veteran suffered from a military-related PTSD disorder, 
and did not make an actual diagnosis.  In addition, Dr. P 
opined in his role as a reviewing expert that he could not 
diagnose the veteran with PTSD, for the reasons noted and 
discussed above.  

We recognize the sincerity of the arguments advanced by the 
veteran that he has PTSD which should be service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, PTSD is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation.

The Board appreciates the sincere and forthright testimony of 
the veteran at his hearing before the undersigned.  Based 
upon the record before us, however, we find that the 
preponderance of the evidence is against a diagnosis of PTSD, 
and therefore against service connection.  The Board need not 
evaluate the other elements necessary for service connection 
for PTSD, since the absence of one requirement means an award 
of service connection is not possible.  As the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


